internal_revenue_service number release date index number ------------------------ ------------- ------------------------------ ----------------------------------- -------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-141293-09 date january legend trust advisor accounting firm date date date date date date date date year territory state x dear ----------- ------------------------------ ------------------------ -------------------------------------------------------- ---------------------- ----------------------- ------------------- -------------------------- ------------------------ --------------------- --------------------- --------------------- -------------------------- ------- ---------------- ------------ this responds to your letter dated date submitted on behalf of trust trust requests under sec_301_9100-1 of the procedure and administration regulations a ruling that its election under sec_856 of the internal_revenue_code code to be treated as a real_estate_investment_trust reit made on its form 1120-reit filed date for its taxable_year ending date be considered as timely made trust is organized to acquire hold and manage commercial loans mezzanine debt and preferred equity investments collateralized by commercial and multifamily facts plr-141293-09 properties and investments in real_estate operating companies in the u s and territory as well as selected investments in obligations backed by pools of mortgage loans trust a state x corporation formed on date commenced operations date trusts represents that at all times it both has intended to elect to be classified as a reit and has operated in a manner intended to qualify as a reit pursuant to sec_856 trust retained advisor as a general advisor to provide management acquisition advisory and administrative services advisor in turn engaged accounting firm to provide tax services advisor employs all of the employees that perform the day-to-day financial legal and accounting operation of trust accounting firm is responsible for preparing the federal and state_income_tax returns for trust in this capacity accounting firm is responsible for preparing form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns for trust’s form 1120-reit u s income_tax return for real_estate_investment_trusts advisor is responsible for filing form_7004 advisor management received the completed form_7004 from accounting firm on date advisor management delivered the form for mailing to advisor’s mailroom on date advisor’s mailroom however inadvertently failed to mail the year form_7004 on behalf of trust by date the filing due_date the form was mailed on date as evidenced by certified mail return receipt advisor management was not aware at the time that the form had been mailed date the following month trust received form_6513 extension of time to file from the internal_revenue_service service noting that trust did not timely file form_7004 upon further investigation advisor management discovered advisor’s mailroom staff mailed the form_7004 on date accounting firm is engaged by advisor on behalf of trust to prepare the form 1120-reit for the tax_year ending date upon discovery of the late-filed form_7004 advisor requested that accounting firm take steps to request relief from the service with respect to the late filing of the form_7004 accounting firm accelerated its preparation of trust’s form 1120-reit trust filed its initial form reit for the taxable_year ending date on date on trust’s form 1120-reit trust elected reit status under sec_856 of the code however because trust had not timely filed a form_7004 trust’s form 1120-reit was not timely filed accordingly trust submitted this request for a private_letter_ruling under sec_301_9100-1 of the procedure and administration regulations requesting that the election of reit status trust made on its form 1120-reit that was filed on date for the tax_year ending date be considered as timely made trust makes the following additional representations the request for relief was filed by trust before the failure to make the regulatory election was discovered by the service plr-141293-09 granting the relief will not result in trust having a lower tax_liability in the aggregate for all years to which the regulatory election applies than trust would have had if the election had been timely made taking into account the time_value_of_money trust does not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time trust requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequence trust did not choose to not file the election law and analysis sec_856 provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such election for a previous taxable_year and such election has not be terminated or revoked pursuant to sec_1_856-2 of the regulations the election shall be made by computing taxable_income as a reit in its return for the first taxable_year for which it desires the election to apply sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money holding plr-141293-09 based on the information submitted and representations made we conclude trust has satisfied the requirements for granting a reasonable extension of time to make an election under sec_856 of the code and sec_1_856-2 of the regulations to be treated as a reit for its taxable_year ending date accordingly trust’s election to be treated as a reit made on its form reit filed on date for the tax_year ending date will be considered as timely made this ruling is limited to the timeliness of the reit election trust made for its taxable_year ending date this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether trust qualifies as a reit under subchapter_m of the code moreover no opinion is expressed with regard to whether the tax_liability of trust is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine such tax_liability for the years involved if the director's office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by trust and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely alice m bennett alice m bennett branch chief branch associate chief_counsel financial institutions products
